Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 1/20/22, the Applicant amended claims 1, 6-8, 13-15, 20, 21, 26, and argued claims previously rejected in the Office Action dated 4/25/22.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
 	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-18, 20 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Shoff et al., United States Patent Publication 2001/0001160 A1 (hereinafter “Shoff”), in view of Keel, Unites States Patent 9449109. 
 Claim 1:
	Shoff discloses:
receiving, by an application operating on the user computing entity via a network interface thereof, interactive advertisement data, the interactive advertisement data comprising (a) a commercial identifier uniquely identifying a commercial associated with the interactive advertisement (see paragraphs [0040] and [0045]-[0049]). Shoff discloses receiving interactive content with an associated program and storing the association; and 
one or more related content, each related content (1) associated with a related content identifier, and (ii) being a selectable user interface element configured to provide a user with access to a related content object comprising content related to content of the commercial, wherein each related content comprises a thumbnail that provides a preview of one portion of content of the corresponding content object (see paragraphs [0040], [0071] and [0072]). Shoff teaches related content having an identifier and an associated with interactive advertisement. The thumbnail images on the displays showing preview of the user selectable interactive activity.
causing, by the application, simultaneous display, of (a) the plurality of one or more content, and (b) the commercial, via a user interface of the user computing entity (see figure 8c, claim 5 and paragraph [0018]). Shoff teaches simultaneously displaying the tv programming along with viewing and interacting with related content.
receiving input, via user interaction with the user interface during the displaying of the commercial, indicating a user selection of a first selectable interface element of a first content of the plurality of related content (see paragraphs [0071], [0072]). Shoff teaches receiving input from a user indicating that the user wants interact with the related content; and
responsive to receiving the input indicating user selection of the first selectable user interface element of the first content by the application, requesting a first related content object corresponding to the first content from a computing system via an internet protocol (IP)-based network (see paragraphs [0071] and [0072]). Shoff teaches registering the user selection of the content and requesting the related content object from a computing system via internet protocol;
responsive to receiving the first related content object, by the application via the network interface causing, by the application, display of the first related content object corresponding to the user-selected first related content tile via the user interface while simultaneously continuing to display the commercial via the user interface (see paragraphs [0071], [0072]). Shoff teaches providing for display the related content during the displaying of the programming.

Shoff fails to expressly disclose a display of content tiles. 

	Keel discloses:
(b) a plurality of related content tiles, each related content tile (i) associated with a related content identifier and (ii) configured to provide a user with access to a related content object (see column 4 lines 12-28). Keel teaches creating tiles, associating tiles with metadata, connecting advertisement to content within tiles and displaying the advertisement in the tile associated with the content. Allowing the user to access the tiles content. 
receiving the first related content object, wherein the first related content object is a normalized content object that was normalized based at least in part on at least one of (a) one or more parameters associated with the user computing entity or (b) one or more parameters associated with a client module operating on the user computing entity and configured to cause display of the plurality of related content tiles and the commercial (see column 4 lines 50 – column 5 lines 10). Keel teaches receiving the first related content object that may come from diverse information sources and formats. A robot can handle the resources of content across different platforms. Web based technology can be used to enable static websites to be transformed (normalized) into dynamic and interactive walls. The transformation/normalization is based on the parameters of the user computing entity such as the web browser. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shoff to include providing content tiles to display related content tiles for purpose of being efficient and user friendly of displaying additional interactive data, as taught by Keel. 

Claim 2:
	Shoff discloses:
receiving, by the application, a content segment originating from a video source; and providing, for simultaneous, of the first related content object and the content segment (see figure 8c, claim 5 and paragraph [0018]). Shoff teaches simultaneously displaying the tv programming along with viewing and interacting with related content.

Claim 3:
	Shoff discloses:
wherein the video source is selected from the group consisting of over-the-air content distribution network, a linear content distribution network, a cable content distribution network, a satellite content distribution network, or an Internet Protocol (IP) based content distribution network (see paragraph [0033]). Shoff teaches wherein the video source is sent from a distribution network.

Claim 6:
	Shoff fails to expressly disclose a display of two or more content tiles. 

	Keel discloses:
wherein (a) one of the related content is associated with a plurality of related content objects and (b) the related content is configured to provide access to one of the related content objects based on a characteristic of the user (see column 9 lines 41-62). Keel teaches the related content tiles are associated with an identifier such as the domain of the query and is configured to provide access to two or more related content objects based on user preferences. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shoff to include providing content tiles to display related content tiles for purpose of being efficient and user friendly of displaying additional interactive data, as taught by Keel. 

Claims 8-10, 13:
	Although Claims 8-10 and 13 are system claims, they are interpreted and rejected as the methods of claims 1-3, 6, respectively.

Claims 15-17, 20:
Although Claims 15-17 and 20 are computer program product claims, they are interpreted and rejected as the method claims 1-3, 6, respectively.

Claim 23:
	Shoff discloses:
wherein the commercial is displayed in a first portion of the user interface and, responsive to receiving the first related content object, the display of the commercial is moved to a second portion of the user interface (see paragraph 77 and figure 8c). Shoff teaches the main video is being displayed in a first portion and when the user interacts with related info, the main video is reduced to a second portion of the user interface.

Claims 4, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Shoff and Keel, in further view of Lorkovic, United States Patent Publication 2006/0218618 A1.
Claim 4:
	Shoff and Keel fail to expressly disclose displaying other related content tiles in response to the user indicating to close a first content object. 

 Lorkovic discloses:
in response to receiving input indicating to close the first content object, provide for display a segment related content associated with the content segment (see paragraphs [0029] and [0037]). Lorkovic teaches providing interactive advertisement videos, images, and the user interacting with the interactive advertisements to access the content object. Once the content object is no longer accessed or closed, the display is still provided with more related content information.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shoff and Keel to include providing objects and return to interactive advertisements for purpose of efficiently targets users with advertisements of interest, as taught by Lorkovic. 

Claim 11:
	Although Claim 11 is a system claim, it is interpreted and rejected as the methods of claim 4.

Claim 18:
Although Claim 18 is a computer program product claim, it is interpreted and rejected as the method of claim 4.

Claims 7, 14, 21 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Shoff and Keel, in further view of Sohn et al., United States 2002/0091762 A1 (hereinafter “Sohn”). 
Claim 7:
	Tapper discloses:
wherein (a) one of the related content is associated with a plurality of related content objects and (b) the related content tile is configured to provide access to one of the related content objects (see paragraphs [0009] and [0046]). Tapper teaches the related content object such as images, videos, polling etch are associated with the content tiles and they allow access to the content objects based on targeting of demographics and/or psychographic profiles of the user.

Shoff and Keel fail to expressly disclose providing content object based on a user’s geographic location. 

 Sohn discloses:
the at least one related content tile is configured to provide access to one of the related content objects based at least in part on a geographic location associated with the user provided the user has accessed a related content object associated with the interactive advertisement (see paragraphs [0027] and [0048]). Sohn teaches providing related content including interactive content based on a user's geographic location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shoff and Keel to include providing objects based on user’s geographic location for purpose of efficiently distributing local advertisements of interest, as taught by Sohn.

Claim 14:
	Although Claim 14 is a system claim, it is interpreted and rejected as the methods of claim 7.

Claim 21:
Although Claim 21 is a computer program product claims, it is interpreted and rejected as the method claim 7.

Claim 26:
	Shoff and Keel fail to expressly disclose providing content object based on a user’s geographic location. 

 Sohn discloses:
wherein at least one of the related content object is identified based at least in part on (a) previous user interactions with the interactive advertisement (b) previous user interactions with the related content objects, or (c) the location of the user (see paragraphs [0027] and [0048]). Sohn teaches providing related content including interactive content based on a user's geographic location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shoff and Keel to include providing objects based on user’s geographic location for purpose of efficiently distributing local advertisements of interest, as taught by Sohn.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Shoff and Keel, in further view of Oshiro et al., United States Patent Publication 2008/0320413 A1 (hereinafter “Oshiro”). 
Claim 27:
	Shoff and Keel fail to expressly disclose providing a video preview image of the corresponding content object. 

 Oshiro discloses:
wherein the preview of a portion of content of the corresponding content object comprises a video preview image (see paragraphs [0019] and [0022]). Oshiro teaches providing video preview image of the tile content. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shoff and Keel to include preview images for tile content for purpose of being user friendly by allowing the user to preview the tile content before selecting, as taught by Oshiro.

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
Claims 1, 8 and 15:
	Applicant argues Keel provides no teachings that suggest to one of ordinary skill in the art that a normalization or re- formatting of content may be performed. As neither Shoff nor Keel are concerned with the receiving and displaying of normalized content objects, the combination of Shoff and Keel fails to teach or suggest receiving the first related content object, wherein the first related content object is a normalized content object that was normalized based at least in part on at least one of (a) one or more parameters associated with the user computing entity or (b) one or more parameters associated with a client module operating on the user computing entity and configured to cause display of the plurality of related content tiles and the commercial, as recited in some form by independent Claims 1, 8, and 15 as amended.
	The Examiner disagrees.
	As stated in the After Final Response dated 7/26/22, Keel teaches the amended limitations. Keel teaches receiving the first related content object that may come from diverse information sources and formats. A robot can handle the resources of content across different platforms. Web based technology can be used to enable static websites to be transformed (normalized) into dynamic and interactive walls. The transformation/normalization is based on the parameters of the user computing entity such as the web browser (see column 4 lines 50 – column 5 lines 10). The related content is formatted using information from the browser so that the related content can be integrated into the display for the user. Although, Keel does not directly recite parameters, data from the web browser and information related to displaying the related content from diverse sources is used to transform the related content for display, Therefore, Shoff, in view of Keel disclose the limitations of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        8/27/22